 



Exhibit 10.1
INCREMENTAL COMMITMENT AGREEMENT
November 13, 2007
RCN Corporation
196 Van Buren St.
Suite 300
Herndon, VA 20170
Attention: Chief Financial Officer
          re Incremental Term Loan Commitments
Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement, dated as of May 25,
2007 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among RCN Corporation (the “Borrower or “you”), the lenders
from time to time party thereto (the “Lenders”) and Deutsche Bank Trust Company
Americas, as Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used herein shall have the meanings set forth in the
Credit Agreement.
          Each Lender (each an “Incremental Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Commitment set forth opposite its name on Annex I attached hereto (for each such
Incremental Lender, its “Incremental Commitment”). Each Incremental Commitment
provided pursuant to this Agreement shall be subject to the terms and conditions
set forth in the Credit Agreement, including Section 1.14 thereof.
          Each Incremental Lender acknowledges and agrees that the Incremental
Commitments provided pursuant to this Agreement, in the aggregate amount for
each tranche of Incremental Commitments as set forth on Annex I hereto, shall
constitute Incremental Term Loan Commitments under, and as defined in, the
Credit Agreement. Each Incremental Lender agreeing to provide an Incremental
Commitment pursuant to this Agreement, the Borrower and the Administrative Agent
acknowledge and agree that, upon the incurrence of Incremental Term Loans
pursuant to the Incremental Commitments provided pursuant to this Agreement,
such Incremental Term Loans shall constitute Term Loans for all purposes of the
Credit Agreement and the other Credit Documents.

 



--------------------------------------------------------------------------------



 



          Each Incremental Lender and the Borrower further agree that, with
respect to the Incremental Commitments provided by such Incremental Lender
pursuant to this Agreement, such Incremental Lender shall receive such upfront
fees as have been separately agreed, which upfront fee shall be due and payable
as has been separately agreed.
          Each Incremental Lender party to this Agreement (i) confirms that it
has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and, to the extent
applicable, to become a Lender under the Credit Agreement, (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, and (v) in the
case of each lending institution (not already a Lender) organized under the laws
of a jurisdiction outside the United States, attaches the applicable forms
described in Section 4.04(b) of the Credit Agreement certifying as to its
entitlement to a complete exemption from United States withholding taxes with
respect to all payments to be made under the Credit Agreement and the other
Credit Documents.
          Upon the date of (i) the execution of a counterpart of this Agreement
by such Incremental Lenders, the Administrative Agent and the Borrower and the
delivery thereof to the Administrative Agent (including by facsimile), (ii) the
payment of any fees required in connection herewith and (iii) the satisfaction
of any conditions precedent set forth in Section 6 of Annex I hereto (such date,
the “Agreement Effective Date”) each Incremental Lender party hereto agreeing to
provide an Incremental Commitment pursuant to this Agreement (x) shall become a
party to the Credit Agreement, (y) shall be obligated to make the Incremental
Term Loans provided to be made by it as provided in this Agreement on the terms,
and subject to the conditions, set forth herein and in the Credit Agreement and
(z) to the extent provided in this Agreement, shall have the rights and
obligations of a Lender thereunder and under the other Credit Documents. The
maximum number of drawings with respect to the Incremental Term Loan Commitments
provided pursuant to this Agreement shall be as specified in Annex I attached
hereto. Furthermore, any undrawn Incremental Term Loan Commitments provided
pursuant to this Agreement shall expire on the date specified in Annex I
attached hereto.
          The Borrower agrees that the terms contained in Annex I attached
hereto (including without limitation, those contained in Sections 8, 9, 10, 11
and 12 thereof) constitute terms applicable to the Incremental Commitments
provided hereunder and the Incremental Term Loans made pursuant hereto.
          The Borrower acknowledges and agrees that (i) it shall be liable for
all Obligations with respect to the Incremental Commitments provided hereby
including, without

 



--------------------------------------------------------------------------------



 



limitation, any Loans made pursuant thereto and (ii) all such Obligations
(including any such Loans) shall be entitled to the benefits of the Security
Documents.
          Each Subsidiary Guarantor acknowledges and agrees that all Obligations
with respect to the Incremental Commitments provided hereby and any Loans made
pursuant thereto shall (i) be fully guaranteed pursuant to the Subsidiaries
Guaranty in accordance with the terms and provisions thereof and (ii) be
entitled to the benefits of the Security Documents.
          Attached hereto as Annex II is an opinion of Andrews Kurth LLP,
counsel to the Borrower, delivered as required pursuant to Section 1.14(b)(iv)
of the Credit Agreement.
          You may accept this Agreement by executing the enclosed copies in the
space provided below, and returning a copy of same to us before the close of
business on November 13, 2007. If you do not so accept this Agreement by such
time, our Incremental Commitments set forth in this Agreement shall be deemed
cancelled.
          After the execution and delivery to the Administrative Agent of a
fully executed copy of this Agreement (including by way of counterparts and by
facsimile) by the parties hereto, this Agreement shall constitute a Credit
Document and may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Credit Documents
pursuant to Section 13.12 of the Credit Agreement.
* * *

 



--------------------------------------------------------------------------------



 



          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.
  Very truly yours,

                  DEUTSCHE BANK TRUST COMPANY AMERICAS
 
           
 
  By   s/ Anca Trifan    
 
         
 
      Name: Anca Trifan
Title: Director    
 
           
 
  By   s/ Yvonne Tilden    
 
         
 
      Name: Yvonne Tilden
Title: Vice President    

 



--------------------------------------------------------------------------------



 



Agreed and Accepted
this 13th day of November, 2007:

          RCN CORPORATION    
 
       
By:
  s/ Michael T. Sicoli
 
Name: Michael T. Sicoli
Title: Executive Vice President and Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



          DEUTSCHE BANK TRUST COMPANY AMERICAS,
     as Administrative Agent    
 
       
By:
  s/ Anca Trifan
 
Name: Anca Trifan
Title: Director    
 
       
By:
  s/ Yvonne Tilden    
 
       
 
  Name: Yvonne Tilden
Title: Vice President    

 



--------------------------------------------------------------------------------



 



Each Subsidiary Guarantor acknowledges and agrees to the foregoing provisions of
this Incremental Commitment Agreement, specifically including the
acknowledgments and agreements made by it pursuant to the eighth paragraph of
the Incremental Commitment Agreement.

                  21ST CENTURY TELECOM SERVICES, INC.
BRAINSTORM NETWORKS, INC.
HOT SPOTS PRODUCTIONS, INC.
ON TV, INC.
RCN-BECOCOM, INC.
RCN CABLE TV OF CHICAGO, INC.
RCN DIGITAL SERVICES, LLC    
 
      By: RCN Corporation, its managing member         RCN ENTERTAINMENT, INC.
RCN FINANCE, LLC    
 
      By: RCN Corporation, its managing member         RCN FINANCIAL MANAGEMENT,
INC.
RCN INTERNATIONAL HOLDINGS, INC.
RCN INTERNET SERVICES, INC.
RCN NEW YORK COMMUNICATIONS, LLC    
 
      By: RCN Telecom Services, Inc., its managing member         RCN TELECOM
SERVICES, INC.
RCN TELECOM SERVICES OF ILLINOIS, LLC    
 
      By: RCN Corporation, its managing member         RCN TELECOM SERVICES OF
MASSACHUSETTS, INC.
RCN TELECOM SERVICES OF PHILADELPHIA, INC.
RCN TELECOM SERVICES OF VIRGINIA, INC.
RCN TELECOM SERVICES OF WASHINGTON D.C., INC.
RFM 2, LLC    
 
      By: RCN Corporation, its managing member         RLH PROPERTY CORPORATION
STARPOWER COMMUNICATIONS, LLC    
 
      By: RCN Telecom Services of Washington D.C., Inc., its managing member    
    TEC AIR, INC.
UNET HOLDING, INC., as Guarantors    
 
           
 
  By:   s/ Michael T. Sicoli
 
Name: Michael T. Sicoli    
 
      Title: Executive Vice President and CFO    
 
                RAVEN ACQUISITION CORPORATION    
 
           
 
  By:   s/ Michael T. Sicoli
 
Name: Michael T. Sicoli    
 
      Title: Executive Vice President and CFO    

 



--------------------------------------------------------------------------------



 



ANNEX I
TO INCREMENTAL
COMMITMENT
AGREEMENT
DATED NOVEMBER 13, 2007
TERMS AND CONDITIONS FOR
INCREMENTAL COMMITMENT AGREEMENT

1.   Name of Tranche to which Incremental Commitments will be added, or which
will be newly created: Initial Term Loans. The Incremental Term Loans made
pursuant hereto shall be available in a single draw, to occur upon satisfaction
of the conditions hereinafter described in section 6 and on or prior to
November 20, 2007.   2.   Incremental Commitment Amounts (as of the Agreement
Effective Date):

          Name of Lender   Amount of Incremental Term Loan Commitment
Deutsche Bank Trust Company Americas
  $ 200,000,000    
Total
  $ 200,000,000  

3.   Maturity Date: May 25, 2014.   4.   Dates for, and amounts of, Scheduled
Repayments: As provided in the last sentence of Section 4.02(b) of the Credit
Agreement, each remaining Initial Term Loan Scheduled Repayment shall be
proportionally increased (with the aggregate increases to the then remaining
Initial Term Loan Scheduled Repayments to equal the aggregate principal amount
of the new Incremental Term Loans being incurred hereunder). The remaining
Initial Term Loan Scheduled Repayment Dates on the date hereof and the
respective amounts of the increases thereto, is set forth in the table below:

          Initial Term Loan Scheduled     Repayment Date:   Amount of Increase
December 31, 2007
  $ 501,253.13  
March 31, 2008
  $ 501,253.13  
June 30, 2008
  $ 501,253.13  
 
       
September 30, 2008
  $ 501,253.13  
December 31, 2008
  $ 501,253.13  
March 31, 2009
  $ 501,253.13  
June 30, 2009
  $ 501,253.13  
 
       
September 30, 2009
  $ 501,253.13  
December 31, 2009
  $ 501,253.13  
March 31, 2010
  $ 501,253.13  
June 30, 2010
  $ 501,253.13  
 
       
September 30, 2010
  $ 501,253.13  
December 31, 2010
  $ 501,253.13  
March 31, 2011
  $ 501,253.13  

 



--------------------------------------------------------------------------------



 



Annex I
Page 2

          Initial Term Loan Scheduled     Repayment Date:   Amount of Increase
June 30, 2011
  $ 501,253.13  
 
       
September 30, 2011
  $ 501,253.13  
December 31, 2011
  $ 501,253.13  
March 31, 2012
  $ 501,253.13  
June 30, 2012
  $ 501,253.13  
 
       
September 30, 2012
  $ 501,253.13  
December 31, 2012
  $ 501,253.13  
March 31, 2013
  $ 501,253.13  
June 30, 2013
  $ 501,253.13  
 
       
September 30, 2013
  $ 501,253.13  
December 31, 2013
  $ 501,253.13  
March 31, 2014
  $ 501,253.13  
 
       
Initial Term Loan Maturity Date
  $ 186,967,418.62  

5.   In addition to the conditions set forth above, the effectiveness of this
Agreement and the Incremental Commitments provided hereunder are subject to
satisfaction of the following conditions:

  (i)   The Agreement and Plan of Merger, dated as of June 24, 2007, among the
Borrower, Raven Acquisition Corporation and Neon Communications Group, Inc.
(such agreement, together with all of the schedules thereto, the “Acquisition
Agreement”) shall have been entered into in the form furnished to the
Administrative Agent on or prior to June 24, 2007, and the Acquisition Agreement
shall not have been modified in any material manner without the prior written
consent of the Administrative Agent. All conditions precedent to the
consummation of the Transaction (as defined below) set forth in the Acquisition
Agreement (as defined below) shall have been satisfied in all material respects,
and no material closing condition shall have been waived, except with the
consent of the Administrative Agent. Each component of the Transaction shall be
consummated substantially concurrently with the incurrence of Incremental Term
Loans hereunder in accordance with the documentation therefor and all applicable
laws. As used herein, the “Transaction” shall mean (i) the incurrence of Initial
Term Loans pursuant to this Agreement and (ii) acquisition by the Borrower of
Neon Communications Group, Inc. pursuant to the Acquisition Agreement (“the
Acquisition”).     (ii)   Except as contemplated by the Acquisition Agreement,
since September 30, 2006, there shall not have been any event or occurrence of
any condition that has had or would reasonably be expected to have, individually
or in the aggregate, a “Material Adverse Effect” (as defined in the Acquisition
Agreement as in effect on June 24, 2007).     (iii)   The funds provided
pursuant to the Incremental Commitments together with cash on hand and/or
proceeds of Revolving Loans, shall be sufficient to pay all amounts owing in
connection with the Transaction.

 



--------------------------------------------------------------------------------



 



Annex I
Page 3

  (iv)   All of the requirements of the Credit Agreement applicable to the
provision and incurrence of the Incremental Term Loans, including, without
limitation, Sections 1.01, 1.14 and 6 thereof, shall have been satisfied to the
reasonable satisfaction of Administrative Agent.     (v)   All necessary
governmental (domestic and foreign) approvals and/or consents in connection with
the Incremental Commitments shall have been obtained and remain in effect, and
all applicable waiting periods shall have expired without any action being taken
by any competent authority which restrains, prevents, or imposes materially
adverse conditions upon, the consummation of the Incremental Commitments.
Additionally, there shall not exist any judgment, order, injunction or other
restraint prohibiting or imposing materially adverse conditions upon the
Incremental Commitments.     (vi)   The incurrence of the Incremental Term Loans
(and all guaranties thereof and security therefor), as well as the Transaction
and the consummation thereof, shall be in compliance with all applicable
requirements of Regulations T, U and X of the Federal Reserve Board.     (vii)  
The Administrative Agent shall have received opinions of counsel from (i)
Andrews Kurth LLP, counsel to the Credit Parties and (ii) Benjamin Preston,
which opinions shall be addressed to the Lenders, dated the Agreement Effective
Date, and be in form and substance, reasonably satisfactory to the
Administrative Agent.     (viii)   All reasonable costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses) and other
compensation contemplated hereby, payable to the Administrative Agent and the
Incremental Lenders or otherwise payable in respect of the Transaction shall
have been paid to the extent due.     (ix)   The Borrower will, and will cause
each of the other Credit Parties to, make arrangements reasonably satisfactory
to the Administrative Agent to grant to the Collateral Agent for the benefit of
the Secured Creditors security interests and Mortgages in such of the Borrower’s
and such other Credit Parties’ assets, properties and owned real properties as
are not covered by the original Security Documents and which have been acquired
by the Borrower or its Subsidiaries pursuant to the Acquisition Agreement
immediately following the Acquisition on the Agreement Effective Date, including
taking the following actions:

  a.   each Subsidiary of the Borrower acquired pursuant to the Acquisition
Agreement (such Subsidiary, a “Newly Acquired Subsidiary”) shall duly authorize,
execute and deliver the Joinder Agreement in the form of Exhibit A hereto and
shall deliver to the Collateral Agent the following:

  I.   endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral, together with executed and undated endorsements for
transfer in the case of certificated Equity Interests constituting certificated
Pledge Agreement Collateral;

 



--------------------------------------------------------------------------------



 



Annex I
Page 4

  II.   proper financing statements (Form UCC-1 or the equivalent) authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;     III.   certified copies of requests for information
or copies (Form UCC-11), or equivalent reports as of a recent date, listing all
effective financing statements that name the Newly Acquired Subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (i) above
and in such other jurisdictions as the Collateral Agent may deem necessary or
desirable (in its sole discretion) to ensure the perfection of the security
interests purported to be created by the Security Agreement, together with
copies of such other financing statements that name the Newly Acquired
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3) or
such other termination statements as shall be required by local law authorized
for filing);     IV.   evidence of the completion of all other recordings and
filings of, or with respect to, the Security Agreement as may be necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests intended to be created by the Security Agreement;     V.  
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Pledge Agreement and the Security Agreement have
been taken; and

  b.   each Newly Acquired Subsidiary shall deliver to the Administrative Agent
a certificate, dated the Agreement Effective Date, signed by a secretary or
assistant secretary of each Newly Acquired Subsidiary and attested to by an
authorized officer of such Newly Acquired Subsidiary, substantially in the form
of Exhibit G-1 to the Credit Agreement with appropriate insertions, together
with copies of the certificate of incorporation, by-laws or equivalent
organizational documents of such Credit Party and the resolutions of such Newly
Acquired Subsidiary authorizing the transactions referred to herein and
occurring on or prior to the Agreement Effective Date.

  (x)   On the Agreement Effective Date, the Administrative Agent shall have
received from the Borrower a certificate, substantially in the form of
Exhibit B, with appropriate insertions, dated such date and signed on behalf of
the Borrower by an Authorized Representative of the Borrower.

 



--------------------------------------------------------------------------------



 



Annex I
Page 5

6.   On the date of the incurrence of Incremental Term Loans, the Borrower
hereby represents and warrants for the benefit of the Lenders (including the
Incremental Lenders) and the Administrative Agent that all of the conditions to
effectiveness set forth in preceding Section 5 have been satisfied. The Borrower
acknowledges and agrees that the foregoing shall be deemed a representation and
warranty made pursuant to the Credit Agreement for all purposes.   7.   Pursuant
to Section 1.14(c) of the Credit Agreement, each of the Incremental Term Loans
made hereunder shall be added to (and form part of) each Borrowing of
outstanding Initial Term Loans on a pro rata basis (based on relative sizes of
the various outstanding Borrowings) so that each Lender with Initial Term Loans
shall participate proportionately in each then outstanding Borrowing of Initial
Term Loans. The Borrower hereby covenants and agrees to compensate each
Incremental Lender making Incremental Term Loans hereunder for funding
Eurodollar Loans during an existing Interest Period as such request for
compensation may be made by such Incremental Lender.   8.   As an additional
term applicable to the Incremental Term Loans made hereunder, the Borrower
hereby covenants and agrees, for the benefit of the Incremental Lenders pursuant
to this Agreement (and their successors and assigns), that from and after the
Agreement Effective Date and until the Incremental Commitments have terminated
and the Incremental Term Loans made pursuant to this Agreement (together with
interest thereon), Fees and all other Obligations (other than any indemnities
described in Section 13.13 which are not then due and payable) relating thereto
(whether incurred under this Agreement or the other Credit Documents), are paid
in full, the Borrower will not permit the Secured Leverage Ratio at any time
during a period set forth below to be greater than the ratio set forth opposite
such period below:

      Period   Ratio
March 31, 2008 to and including the day immediately before the last day of the
Borrower’s fiscal quarter ended closest to June 30, 2008
  5.25:1
 
   
Last day of the Borrower’s fiscal quarter ended closest to June 30, 2008 to and
including the day immediately before the last day of the Borrower’s fiscal
quarter ended closest to December 31, 2008
  5.00:1
 
   
Last day of the Borrower’s fiscal quarter ended closest to December 31, 2008 to
and including the day immediately before the last day of the Borrower’s fiscal
quarter ended closest to December 31, 2009
  4.50:1
 
   

 



--------------------------------------------------------------------------------



 



Annex I
Page 6

      Period   Ratio
Last day of the Borrower’s fiscal quarter ended closest to December 31, 2009 to
and including the day immediately before the last day of the Borrower’s fiscal
quarter ended closest to December 31, 2010
  4.00:1  
 
   
Last day of the Borrower’s fiscal quarter ended closest to December 31, 2010 to
and including the day immediately before the last day of the Borrower’s fiscal
quarter ended closest to December 31, 2011
  3.50:1
 
   
Last day of the Borrower’s fiscal quarter ended closest to December 31, 2011 to
and including the day immediately before the last day of the Borrower’s fiscal
quarter ended closest to December 31, 2012
  3.25:1
 
   
Last day of the Borrower’s fiscal quarter ended closest to December 31, 2012 and
thereafter
  3.00:1

9.   Each Incremental Lender party hereto, and each of its successors and
assigns, in each case as to itself only, hereby agrees that if it assigns any
Initial Term Loans at a time when the covenant contained in Section 8 is in
effect, it shall specify in the respective assignment whether (and to what
extent) the Initial Term Loans being assigned also constitute Incremental Term
Loans made pursuant to this Agreement.   10.   As an additional term applicable
to the Incremental Term Loans made hereunder, the Borrower hereby covenants and
agrees that, promptly after the effectiveness hereof, it shall offer an
amendment to the Credit Agreement to the Lenders thereunder (the “Proposed
Amendment”), which Proposed Amendment shall be in form reasonably satisfactory
to the Administrative Agent and be prepared by its counsel, (it being
acknowledged and agreed by the parties hereto that the draft dated November 13,
2007 of the First Amendment to the Credit Agreement (the “Draft Amendment”) is
in acceptable form) and which Proposed Amendment shall (x) offer to the Lenders
an amendment to the Credit Agreement which shall incorporate a Secured Leveraged
Ratio covenant for the benefit of all Lenders with the same maximum ratios as
are set forth above in preceding Section 8 (with the portion of the Proposed
Amendment adding the covenant described in this clause (x) being herein called
the “Additional Covenant Amendment”), which Additional Covenant Amendment shall
become effective upon the execution of the Proposed Amendment by the parties
specified in the Draft Amendment, including the Required Lenders, and (y) offer
to the Lenders holding outstanding Revolving Obligations (or Revolving Loan
Commitments in respect thereof) a modification to Section 9.07 of the Credit
Agreement which would modify same to provide the same maximum ratios as are
proposed pursuant to the Additional Covenant Amendment, it

 



--------------------------------------------------------------------------------



 



Annex I
Page 7

    being acknowledged and agreed that the Amendment described in this clause
(y) would become effective upon the execution of the Proposed Amendment by the
parties contemplated in the Draft Amendment, including the Majority Lenders
holding outstanding Revolving Obligations (or Revolving Loan Commitments in
respect thereof). The Borrower further agrees to cooperate with the
Administrative Agent in seeking to obtain the approval of the amendment
described in the immediately preceding sentence (although the Borrower shall not
be obligated to pay fees to the Lenders to obtain their approval of said
Amendment). If the Additional Covenant Amendment (regardless of whether the
portion of the Proposed Amendment described in clause (y) of the preceding
sentence) becomes effective on or prior to January 31, 2008, the parties hereto
agree that the provisions of preceding Section 8 and following Section 11 shall,
from and after the date of the effectiveness of the Additional Covenant
Amendment, cease to have further force or effect. The Borrower further agrees to
cause all of its Subsidiaries which are Credit Parties, promptly upon request of
the Administrative Agent, to execute and deliver copies of the Proposed
Amendment and to cooperate with the Administrative Agent in seeking the approval
and execution thereof (although the Borrower shall not be obligated to pay fees
to the Lenders to obtain their approval of said Amendment).

11.   The Borrower hereby agrees, as an additional term applicable to
Incremental Term Loans made hereunder, that if at any time there is breach or
default of the covenant set forth above in Section 8 or in Section 10, then the
holders of a majority of the outstanding principal amount of the Incremental
Term Loans made pursuant to this Agreement may, or may direct the Administrative
Agent to, accelerate the maturity of all then outstanding Incremental Term Loans
made pursuant to this Agreement. The Borrower further agrees, for the benefit of
the Lenders party to the Credit Agreement, that any acceleration of obligations
to the immediately preceding sentence shall result in an immediate Event of
Default pursuant to the Credit Agreement.   12.   The Borrower hereby covenants
and agrees to, and to cause each of the Credit Parties to, take all actions
specified in Section 5(ix) immediately following the Acquisition on the
Agreement Effective Date.   13.   The Borrower and the other Credit Parties, by
executing and delivering the Agreement to which this Annex I is attached, hereby
agree that, upon the execution and delivery of said Agreement, same shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents.   14.   The Incremental Commitment of each Incremental
Lender under this Agreement shall terminate on November 20, 2007 unless the
Acquisition has been consummated on or prior to such date. The Borrower shall
have the right, at any time upon written notice to the Administrative Agent, to
terminate the commitments of the Incremental Lenders under this Agreement.

 